 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                             EASTERN DISTRICT OF CALIFORNIA
10

11 JERSEY ARCHITECTURAL DOOR &                         CASE NO.: 1:13-mc-00038-EPG
   SUPPLY, INC.,
12                                                     ORDER REGARDING APPLICATION FOR
              Plaintiff,                               EXAMINATION OF JUDGMENT DEBTOR
13                                                     AND NOTICE TO COMPEL ATTENDANCE
        vs.                                            OF JUDGMENT DEBTOR
14
   AEROPLATE CORP., and RONALD D.                      (ECF Nos. 34, 35)
15 PATTERSON,

16                 Defendants.

17

18        This judgment enforcement proceeding was initiated by Plaintiff, Jersey Architectural

19 Door & Supply, Inc., on July 29, 2013, with the registering of a foreign judgment obtained by
20 Plaintiff against Defendants, Aeroplate Corp. and Ronald Patterson, in the U.S. District Court

21 for the Eastern District of Philadelphia. (ECF No. 1.)

22        On August 20, 2019, Plaintiff filed an application seeking an order requiring William F.

23 Williams to appear for a judgment debtor examination. (ECF No. 34.) The following day, on

24 August 21, 2019, Plaintiff filed a Notice to Compel Attendance of Agent/PMK of Judgment

25 Debtor, William F. Williams. (ECF No. 35.)

26        Neither the application nor the notice provide information sufficient for the Court to

27 determine Mr. Williams’ relationship to judgment debtor Aeroplate Corp. and whether Mr.

28 Williams is subject to a debtor examination on behalf of debtor Aeroplate Corp. See Cal. Civ.


                                                   1
 1 Proc. Code § 708.150 (setting out requirements for order for examination in case of

 2 corporation); Imperial Bank v. Pim Elec., Inc., 33 Cal.App.4th 540, 546–47 39 Cal.Rptr.2d 432

 3 (1995) (California’s judgment debtor proceedings “permit the judgment creditor to examine the

 4 judgment debtor, or third persons who have property of or are indebted to the judgment debtor,

 5 in order to discover property and apply it toward the satisfaction of the money judgment”

 6 (citations omitted)). The application states that Mr. Williams is an “agent/officer/PMK of

 7 Judgment Debtor.” However, a California Secretary of State Business Entity search indicates

 8 that Mr. Williams is not, and has not been since at least 2013, an officer of judgment debtor

 9 Aeroplate Corp. See https://businesssearch.sos.ca.gov/?Filing=False. The Court will therefore

10 deny without prejudice the application for order to appear for examination as to William F.

11 Williams and will strike the notice to compel attendance of William F. Williams at a debtor

12 examination.

13        IT IS ORDERED that the application for order to appear for examination as to William F.

14 Williams (ECF No. 34) is DENIED without prejudice, and that the notice to compel attendance

15 of William F. Williams at a debtor examination (ECF No. 35) is STRICKEN.

16
     IT IS SO ORDERED.
17

18     Dated:     August 27, 2019                           /s/
                                                       UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26
27

28


                                                   2
